           Case 1:19-cv-01533-SCJ Document 4 Filed 04/09/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

WEINSTEIN GROUP, INC.                           )
d/b/a BrightWell Talent Services,               )
                                                )
      Plaintiff,                                )
                                                )     Case No. 1:19-cv-01533-CAP
v.                                              )
                                                )
O’NEILL & PARTNERS, LLC,                        )
                                                )
      Defendant.                                )

  DEFENDANT’S UNOPPOSED MOTION TO EXCEED PAGE LIMIT
FOR MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
      OR, IN THE ALTERNATIVE, MOTION TO TRANSFER

      COMES NOW, Defendant O’Neill & Partners, LLC (“Defendant”), and

hereby files this Motion pursuant to Local Rule 7.1(D) for an Order to allow it to file

its Memorandum of Law in Support of its Motion to Dismiss or, in the Alternative,

Motion to Transfer (“Brief”) in excess of the twenty-five (25) page limit provided

for by the local rules. In support thereof, Defendant states as follows:

      1.      Local Rule 7.1(D) sets forth a twenty-five (25) page limit for briefs filed

in support of motions. The Brief concerns a dispositive motion and the substantive

issues involved, including personal jurisdiction, venue and possible transfer, are fact

and case law intensive.      Consequently, Defendant anticipates the need for an
           Case 1:19-cv-01533-SCJ Document 4 Filed 04/09/19 Page 2 of 4




additional five (5) pages of argument in excess of the standard page limit for its

Brief, to apprise the Court of the relevant facts and law.

      2.      To be able to fully and completely address the bases for dismissal and,

alternatively, the factors for a potential transfer, Defendant respectfully seeks the

entry of an Order allowing it to file a Brief not to exceed thirty (30) pages in

substantive argument.

      3.      Prior to filing the instant Motion, Defendant communicated with

counsel for Plaintiff, who indicated Plaintiff would not oppose this Motion.

      WHEREFORE, Defendant respectfully requests that the Court enter an Order,

substantially in the form submitted herewith, granting the relief requested herein,

and for such other and further relief as it deems just and proper.

      Respectfully submitted this 9th day of April, 2019.

                                              TAYLOR ENGLISH DUMA LLP

                                              /s/ Joseph C. Sullivan
                                              Joseph C. Sullivan
                                              Georgia Bar No. 153098
                                              jsullivan@taylorenglish.com
1600 Parkwood Circle - Suite 200
Atlanta, Georgia 30339
Telephone: (770) 434-6868
Facsimile: (770) 434-7376

Attorney for Defendant


                                          2
        Case 1:19-cv-01533-SCJ Document 4 Filed 04/09/19 Page 3 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WEINSTEIN GROUP, INC.                        )
d/b/a BrightWell Talent Services,            )
                                             )
      Plaintiff,                             )
                                             )     Case No. 1:19-cv-01533-CAP
v.                                           )
                                             )
O’NEILL & PARTNERS, LLC,                     )
                                             )
      Defendant.                             )

              CERTIFICATE OF COMPLIANCE WITH LR 5.1

      I HEREBY CERTIFY, in accordance with LR 7.1D, that I prepared the

foregoing in Times New Roman, 14-point font, as approved by LR 5.1C.

      Respectfully submitted this 9th day of April, 2019.

                                             TAYLOR ENGLISH DUMA LLP

                                             /s/ Joseph C. Sullivan
                                             Joseph C. Sullivan
                                             Georgia Bar No. 153098
                                             jsullivan@taylorenglish.com
1600 Parkwood Circle - Suite 200
Atlanta, Georgia 30339
Telephone: (770) 434-6868
Facsimile: (770) 434-7376

Attorney for Defendant
         Case 1:19-cv-01533-SCJ Document 4 Filed 04/09/19 Page 4 of 4




                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing Defendant’s Unopposed

Motion to Exceed Page Limit for Memorandum of Law in Support of Motion

to Dismiss or, in the Alternative, Motion to Transfer was electronically filed with

the Clerk of Court using the CM/ECF system, which sent notification of such filing

to all counsel of record.

      This 9th day of April, 2019.

                                            TAYLOR ENGLISH DUMA LLP

                                            /s/ Joseph C. Sullivan
                                            Joseph C. Sullivan
                                            Georgia Bar No. 153098
                                            jsullivan@taylorenglish.com
